Citation Nr: 0420986	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  97-21 852	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from April 1970 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.

This case has been before the Board on several previous 
occasions.  In January 1999, entitlement to service 
connection for a low back disorder was denied as not well 
grounded.  In an order dated in December 2001, the Court of 
Appeals for Veterans Claims (Court), vacated the Board's 
January 1999 decision in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).

The case came before the Board again in April 2002, when 
additional development was undertaken with regard to the 
issue on appeal pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  In June 2003, the Board remanded the case for 
compliance with the VCAA.  The case is once again before the 
Board for appellate adjudication.


FINDING OF FACT

Clear and unmistakable medical evidence shows that the 
veteran's low back disorder was present prior to his entrance 
into active duty in April 1970 and that the pre-service low 
back disorder did not undergo a permanent increase in 
severity during his brief period of active duty.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's brief period of active duty.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153. 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in a letter 
dated in May 1997; the rating decision of May 1997; and the 
statement of the case dated in June 1997.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO clearly explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

The United States Court of Appeals for Veterans Claims 
(Court) has recently revisited the notice requirements 
imposed upon VA by the VCAA.  See Pelegrini v. Principi, No. 
01-944, 2004 U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  
The Court addressed both the timing and content of these 
notice requirements.  Id. at *17-23.  The Court held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ).  Id. at *21.  This was 
clearly not done in this case.  While the Court did not 
address whether, and, if so, how, VA can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, after the VCAA notice 
was given to the appellant the issue on appeal was re-
adjudicated and a supplemental statement of the case was 
issued in December 2003.  The notice was provided by the AOJ 
and the case was re-adjudicated prior to the transfer and 
certification of the appellant's case to the Board, and 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant was provided an 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  Id. at 
*22.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).  Id.  

Here, because each of the content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the RO has obtained all 
private and VA medical records identified by the veteran.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  38 U.S.C.A § 1153.

VA General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 
(July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
June 1, 2004).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof ), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have preexisted service. In the field of 
mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306.

However, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a)-(b).  Finally, the Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background.  The veteran entered active military 
service on April 7, 1970.  On May 4, 1970, he was admitted to 
a Naval hospital with a chief complaint of low back pain.  
Although complete service medical records for the veteran are 
not available, a copy of a Medical Evaluation Board (MEB) 
report is of record.  The MEB report reflects that when the 
veteran was admitted with complaints of back pain, he 
provided a history of intermittent low back pain of one 
year's duration with no history of trauma.  He claimed that 
the physical drill and marching of boot camp had elicited 
back pain since his arrival.  Physical examination was within 
normal limits with the exception of mild thoracic scoliosis.  
A lumbosacral and thoracic spine series revealed T10-T11 
rotoscoliosis, wedging at T5-T8, and a transitional first 
sacral vertebra.  A primary diagnosis of lumbarization, S1, 
symptomatic, and a secondary diagnosis of mild thoracic 
rotoscoliosis were provided.  Orthopedic consultation 
determined that the veteran was not physically qualified.  It 
was further reported that the veteran's condition existed 
prior to his enlistment and that he did not meet the minimal 
requirements for enlistment.  Therefore, it was the 
recommendation of the MEB that the veteran be discharged.  
The Medical Board Cover Sheet reflects that the Medical Board 
met on May 4, 1970, and determined that the veteran's low 
back disability existed prior to entry and was not aggravated 
by service.  The veteran declined to submit a statement in 
rebuttal of the findings, and was subsequently discharged on 
May 18, 1970, after a total of one month and 12 days of 
active service.

Private medical treatment records reflect that in October 
1996 the veteran provided a history of a back and right ankle 
injury in January 1996.  He claimed that he misstepped and 
sustained a plantar injury to his right ankle and a twisting 
type injury to his low back, which had continued to cause 
"nagging" pain since.  The examiner noted that he had 
previously treated the veteran in 1983 for a neck injury, 
from which he had apparently made a full recovery.  It was 
also noted that the veteran had had several minor back 
injuries in the past, but recovered, and was "not having any 
back pain at the time of his present injury, in January."  
Diagnoses included chronic lumbosacral sprain, and residuals 
of sprain, right ankle and mid foot.  X-rays of the 
lumbosacral spine were normal, except that the veteran only 
had four vertebrae, which was merely a variation of normal.  
Physical therapy was recommended.  A week later, the veteran 
claimed that his low back still hurt, and that he was also 
having some mid-back pain.  The examiner pointed out an 
idiopathic scoliosis on x-ray, and indicated that the veteran 
had probably had it since he was about 13 years of age.  The 
veteran replied that his brother had a "curve" also.  The 
examiner noted that the veteran's recovery would probably be 
prolonged because his back was structurally unsound.  The 
veteran continued to be followed for back pain in November 
1996 and December 1996.

Medical records from H. P. Hogshead, M.D., reflect that the 
veteran was initially seen in July 2003 at which time he 
reported that he had retired from his job as a marine 
engineer in 1999 and had been working in an airport until May 
2003, when he developed back pain and difficulty walking.  
The records also reflect that the veteran had a back injury 
and a gunshot wound injury of the abdomen and chest in 1976.  
Clinical assessment was of spastic paraparesis, probably 
related to a transverse myelitis of undetermined origin.

Analysis.  As the report of the veteran's military enlistment 
examination is not available, a low back disability is not 
shown to have been noted when the veteran was examined for 
service.  Thus, the veteran is entitled to the statutory 
presumption of soundness under 38 U.S.C.A. § 1111.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C.A. 
§ 1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits. 

Despite the absence of pre-service medical records, the Board 
is satisfied that the MEB report provides clear and 
unmistakable evidence that the veteran suffered from a low 
back disorder prior to induction.  This report reflects that 
the Medical Board found that the veteran's complaints of back 
pain following his entry into military service were the 
result of a pre-existing back disability.  The report is 
bolstered by an October 1996 treatment report, which 
indicates that the veteran probably had had idiopathic 
scoliosis since age 13.  

No medical professional has rebutted the MEB determination as 
to issue of whether the veteran's low back disorder pre-
existed military service.  While the veteran himself has 
disputed this conclusion, the mere contention of the veteran, 
no matter how well-meaning, without supporting medical 
evidence will not support his claim for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

As such, after weighing the evidence, including the MEB 
opinion, private treatment records, and the veteran's 
statements, the Board finds that there is clear and 
unmistakable evidence that the veteran suffered from a low 
back disorder prior to his entrance onto active duty.

Having found that the veteran's low back disorder pre-existed 
military service by clear and unmistakable evidence, the 
Board will next consider whether there is clear and 
unmistakable evidence that the low back disorder was not 
aggravated by service.  A pre-existing injury or disease will 
be considered to have been aggravated by service when there 
is an increase in the disability during service, unless there 
is a specific finding that the increase is due to the natural 
progression of the disease.  As noted at the outset, however, 
intermittent flare-ups of a pre-existing disorder are 
insufficient to be considered an aggravation.  In order to 
support a claim based on aggravation, the veteran's pre-
existing condition must be aggravated during active duty.  
The issue is not whether his condition became worse or is 
currently worse than it was during military service.  To that 
end, the medical evidence of record clearly reflects that the 
veteran's low back disorder was not aggravated during his 
brief period of military service.

In this regard, the MEB report indicates that the veteran had 
pre-existing lumbarization and mild thoracic rotoscoliosis 
that disqualified him from military service.  The report 
reflects that the Medical Board determined that the pre-
existing back disorder had become symptomatic in service, but 
the Medical Board held that the back disorder was not 
aggravated by service.  The report of the Medical Board does 
not reflect increased severity of the underlying back 
disorder or superimposed injury.  The Board also places 
emphasis on the first treatment records following service 
which are dated in October 1996 and which specifically 
attributed his back problems at that time to a work-related 
injury in January 1996.  These record indicate that the 
veteran had a history of several minor back injuries in the 
past, from which he apparently made a full recovery as he was 
not having any back pain until his injury in January 1996, 
more than 25 years after his military separation.  The Board 
finds that the lack of evidence of treatment for the 
disability for this long period following service weighs 
against the veteran's claim.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).

The Board has considered the veteran's testimony that his low 
back disorder developed or was aggravated during military 
service.  His assertions are not deemed to be of significant 
probative value in light of the other objective evidence of 
record showing no permanent increase in severity during 
service.  See Espiritu v. Derwinski, 2 Vet. App. 141, 143 
(1992) (holding that the Board is not required to entertain 
unsupported lay speculation on medical issues).  In the 
absence of competent evidence of in-service increase in 
severity of the underlying low back disability, service 
connection must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



